  8:20-cv-00073-BCB-MDN Doc # 35 Filed: 05/27/20 Page 1 of 1 - Page ID # 119



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

STARR G. SNYDER,

                        Plaintiff,                                         8:20CV73

        vs.
                                                                 ORDER TO SHOW CAUSE
AMERICAN OPTICAL CORP.; CLEAVER
BROOKS, INC.; DAP, INC.; HONEYWELL
INTERNATIONAL, INC.; KAISER GYPSUM
COMPANY; and MINE SAFETY
APPLIANCES COMPANY, LLC.;

                        Defendants.

        Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
        Plaintiff filed the Complaint on February 24, 2020. (Filing No. 1). More than 90 days has
elapsed since the Complaint was filed. Although some defendants have appeared and/or filed
answers to the Complaint, to date, Plaintiff has not filed any return of service indicating service on
defendants Honeywell International, Inc. and Kaiser Gypsum Company, a waiver of service has
not been filed, those defendants have not entered a voluntary appearance, and Plaintiff has not
requested an extension of time to complete service on those defendants. Accordingly,


        IT IS ORDERED that Plaintiff shall have until June 12, 2020, to show cause why this
case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution as to defendants Honeywell International, Inc. and Kaiser Gypsum Company. Failure
to timely comply with this order may result in dismissal of this action as to Honeywell
International, Inc. and Kaiser Gypsum Company without further notice.


        Dated this 27th day of May, 2020.
                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
